Title: From George Washington to Brigadier General Charles Scott, 27 October 1778
From: Washington, George
To: Scott, Charles


          
            Dr Sr
            Head Qrs Fredericksburg Octor 27th 1778.
          
          I am favor’d with yours of yesterday. We have been much deceived as to the fleet that sailed from the Hook the 20th inst. I have certain intelligence that there were no other Troops on board that fleet than the invalids bound for Europe. The transports, that actually have the troops that have been embarked, remained in the Bay of New York the 23d: It is possible that the British Guards, who have been for some time under orders to return to England, may have been on board the fleet that sailed. I should be glad if your spies would inquire into that matter.
          I am sorry that any officers should be so far lost to all sense of honor and duty, as to talk of resigning, because they have not marchd with the Corps to which they belong. I would have you inform any of those that talk at this rate, that if they leave their post or command before they are regularly drawn off or relieved, or shall directly or indirectly cause any Soldier to do the like, they shall be punished as far as martial law will extend without favor or mitigation. It is true that officers who conceive they are to go when and where they please are better out of than in the service, but will not be indulged under the present circumstances—The Troops which have marched Eastward are no more going into Winter Quarters than those at Bedford or Fredericksburg and may as likely march back or forward. This is not said to quiet the clamours of those officers with you, but to shew that it is their duty to attend to the command assigned them, and not to look to what duty others are performing without knowing the principle or design of it. I am Dr Sr &c.
          
            G.W——n
          
          
          p.s. Be pleased to forward the inclos’d to Major Gray at Norwalk.
          
        